Prentis, J.,

dissenting.

The question involved in this case is of far-reaching importance. I feel that the majority opinion fails to accord due weight to some established fundamental.doctrines with reference to taxation, and therefore I feel that it is my duty to dissent from .its conclusions.
I shall not attempt to express my views fully, but shall content myself with saying that, in my opinion, section 126 of the Constitution makes the act’ invalid, because it prohibits the enlargement of the limits of a town by special act. I also think that the act violates the uniformity clause, in that it segregates a portion of the tax collected from the entire taxing district, and directs that such portion be expended for the benefit of a particular portion of such district. It is not simply an appropriation for a particular purpose, such as for building a school house, or a bridge, for the benefit of the whole district, but it is a segregation of a portion of the annual tax which is levied for the benefit of the- entire district, which by mandate of the -legislature is to be expended perpetually, or until the legislature chooses to amend the law, for the benefit of a specified portion of the district. I think that the uniformity clause not only means that the tax burden must be uniform upon the same class, but that the benefits from the expenditure shall be uniform also. The act also directs the fund to be expended upon the streets of the town of Narrows, and certainly if some of those streets are not county roads, these district road funds cannot be lawfully appropriated for the improvement of streets of the town which are not county highways. I do not think that these objections are answered by saying that the legislature might have made the town of Narrows a separate taxing district, because the fact is that it has not made it such a separate taxing district for public roads. The district is not relieved of its obligation to keep the pub-*591lie roads in order, both, within and without the town of Narrows, and yet a portion of the taxes raised for that general purpose is required to be expended entirely within the town.